DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of the invention of method claims 1-11 and species 4 represented by claims 9-11 in the reply filed on 12/10/2020 is acknowledged.  The traversal of the restriction between the method and the apparatus is on the grounds that the process practiced by the method of claim 12 cannot be practiced by a materially different apparatus than the apparatus of claim 12.  This is not found persuasive because the apparatus of claim 12 requires among other things a current source for applying a feedback-controllable current ILD and a voltage source for the at least one photodiode.  The method of claim 1 may be practiced with an apparatus which has neither the current source for applying a feedback-controllable current ILD nor a voltage source for the least one photodiode.
The traversal with respect to the election is on the grounds that the additional search and examination for species 1 and 2 is not unduly burdensome.  This is not 
The requirement is still deemed proper and is therefore made FINAL.
The applicant’s argument regarding the election requirement between species 3 and 4 has been found persuasive.  The election requirement between species 3 and 4 has been withdrawn and their associated claims 7-8 and 9-11 have been examined.
Claims 3-6 and 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/10/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0383717 (Weichmann) in view of US 9,985,414 (Wise).
For claim 1, Weichmann teaches a method for determining at least one condition parameter ([0019], temperature) of at least one laser diode (fig. 1, 111), wherein at least one photodiode (fig. 1, 121) is associated with the laser diode which is operable together with the laser diode, which detects the light of the laser diode and 
Weichmann teaches determining the parameter using a sensor [0019] rather than determining the at least one condition parameter by estimating during the operation of the laser diode and the estimation is based on current measurements and/or voltage measurements at the laser diode and/or at the photodiode. However, Wise teaches determining a condition parameter (temperature) by either using a temperature sensor or, alternatively, determining the at least one condition parameter by estimating during the operation of the laser diode and the estimation is based on current measurements and/or voltage measurements at the laser diode and/or at the photodiode (column 8, lines 57-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the step for estimating the parameter of Wise as a simple substitution for the step of determining the laser parameter using a sensor taught by Weichmann as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative step to determine the temperature.  See MPEP 2143 I.B.
For claim 2, Weichmann teaches the laser diode having the associated photodiode is a laser diode having an integrated photodiode in particular a VCSEL (vertical-cavity surface-emitting laser) having an integrated photodiode ([0041]).


Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Weichmann represents the closest prior art. However, Weichmann does not teach or suggest the total operating time is estimated as the condition parameter.  There is no motivation or suggestion to estimate the total operating time t as required by claims 7-11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Michael Carter/Primary Examiner, Art Unit 2828